Citation Nr: 0433372	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological 
deficit of the right upper extremity with median and ulnar 
nerve involvement, also claimed as secondary to service-
connected burn scars of the right upper extremity.  

2.  Entitlement to an initial compensable disability 
evaluation for burn scars of the right upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The decision granted service connection 
for burn scars of the right upper extremity and assigned a 
noncompensable (zero percent) evaluation, and denied service 
connection for a neurological deficit of the right upper 
extremity with median and ulnar nerve involvement.  The 
veteran filed a notice of disagreement in March 2003.  The RO 
issued a statement of the case in February 2004 and received 
the veteran's substantive appeal in April 2004.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected burn scars of the 
right upper extremity, the Board has characterized this issue 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in May 2004; a copy 
of the transcript of the proceeding is associated with the 
claims file.  




FINDINGS OF FACT

1.  Neurological deficits of the right upper extremity with 
median and ulnar nerve involvement were first manifest 
several years following service following a motor vehicle 
accident, and have not been shown to be etiologically related 
to service or service-connected burn scars of the right upper 
extremity.  

2.  The veteran's service-connected burn scars on the right 
arm are manifested by well-healed scars which are 
superficial, not painful, do not involve underlying tissue 
loss, or result in limitation of the affected part, and are 
smaller than 144 square inches.  


CONCLUSIONS OF LAW

1.  A neurological deficit of the right upper extremity with 
median and ulnar nerve involvement was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A.      
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).

2.  The criteria for an initial compensable rating for burn 
scars, right upper extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.31, 4.7, 4.118, Diagnostic Codes 7802, 7803, 7804 (2001 & 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service-connection for residuals of a right hand and arm 
injury in March 2002.  In a May 2002 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that needed to send to VA in order to substantiate the claim, 
as well as the types of evidence VA would assist in 
obtaining.  In a March 2004 letter, the veteran was advised 
to identify evidence showing an increase in severity of 
service-connected scars.  In addition, the letters informed 
the veteran of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the March 2004 letter specifically 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in May 2002 and March 2004 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system and has submitted private 
medical treatment records.  The RO has obtained the veteran's 
VA outpatient treatment records.  Moreover, the veteran was 
afforded VA examinations in June 2002 and September 2002.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in May 2004.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background 

The veteran contends that he suffers from a neurological 
deficit of the right upper extremity involving the median and 
ulnar nerve that is due to service or, alternatively, due to 
or aggravated by his service-connected burn scars.  He 
further contends that his service-connected burn scars 
warrant an initial compensable disability evaluation.  

The veteran's service medical records are of record.  On June 
6, 1945, the veteran was hospitalized after sustaining burns 
to his right arm and hand.  The report indicated that the 
veteran was burning trash when something exploded.  The burns 
were debrided and treated.  Records reflect that by June 21, 
1945 the burns had healed and the veteran was returned to 
duty.  A discharge examination in July 1946 did not reveal 
any neurological diagnosis.  

An October 1949 VA hospital report indicated that the veteran 
was admitted with complaints of numbness and paralysis in his 
right arm.  A history taken at that time indicated that the 
veteran was involved in a truck accident two months prior to 
admission, where the truck overturned, pinning his axilla to 
the ground under the dashboard.  Thereafter, he began to 
experience progressive numbness and tingling in his right 
forearm and hand and considerable pain in the right elbow and 
wrist.  Following a course of hospital treatment he was 
diagnosed with a brachial plexus injury, right, with 
contusion of the median and ulnar nerves.  

Private treatment records from M. L., M.D. are of record.  
During treatment in March 2002, the veteran stated that he 
was going to file a claim for a right arm and hand injury 
following his wartime difficulty in 1945.  He reported that 
he was serving in Kun Ming China in 1945 when there was an 
explosion.  The examination report indicated that the veteran 
subsequently had a significant loss of mobility and strength 
in his right upper extremity from the elbow down and was numb 
in his hand most of the time from this.  The examiner noted 
that he appeared to have a traumatic ulnar and median nerve 
injury with this.  The assessment was right upper extremity 
ulnar and median nerve injury from explosion serving in China 
in 1945.  

During VA medical treatment in May 2002, the veteran 
complained of right forearm pain, weakness and numbness, 
since World War II.  He stated that during the war in China, 
an explosion occurred which caused muscular and neurological 
damage.  He stated that his symptoms had progressively 
worsened over the years.  The assessment was right forearm 
pain with weakness.  He was referred for x-rays.  

A May 2002 x-ray examination of the right hand revealed no 
evidence of fracture.  There were mild to moderate diffuse 
osteoarthritic degenerative changes.  X-ray of the right 
forearm and elbow noted diffuse osteoarthritic degenerative 
changes.  There was irregularity of the radial head that 
could indicate degenerative changes or chronic trauma.  The 
distal radius and the ulna appeared intact.  

The veteran was afforded a VA examination in June 2002.  
Therein, the veteran stated that he was injured in an 
explosion in China in 1945.  He stated that he was treated 
for right arm burns and went back to duty after two weeks of 
hospitalization and three weeks of convalescence.  He stated 
that the right arm got so bad in 1947 that he was taken to 
Thayer Hospital in Nashville.  Currently, he complained that 
he had no strength in his right arm and could not pull his 
fingers down into the palm or the thumb to touch the fingers.  
He did not report any current treatment for the condition.  

Upon physical examination, the examiner noted that the 
condition affected the median and ulnar nerves of the right 
forearm and hand.  He could not flex the fingers on the right 
hand and the thumb would not approximate the fingertips or 
the median transverse fold of the palm.  He could not fully 
extend the distal phalanx or the proximal phalanges.  The 
diagnosis was burn wounds of the right forearm and hand 
affecting the right median and ulnar nerve resulting in 
inability to flex or fully extent the fingers of the right 
hand, and degenerative joint disease of the right hand.  

In September 2002, the veteran claims file was returned to 
the examiner who conducted the June 2002 VA examination.  The 
examiner was instructed to review the veteran's claims file, 
to specifically include records showing a post service motor 
vehicle accident in 1949, and to make findings with respect 
to the veteran's service-connected right arm scar.  The 
examiner reviewed the veteran's claims file.  Upon physical 
examination, there was a 2-centimeter by 8-millimeter scar on 
the right forearm on the mid portion of the forearm.  The 
scar was nontender, non-adherent and had good texture.  There 
was no ulceration or breakdown of the skin.  It was not 
elevated or depressed, did not result in underlying tissue 
loss, or inflammation, edema, or keloid formation.  The scar 
did not result in disfigurement, other than there was no hair 
growing on the scar.  The scar did not result in any 
limitation of function.  The diagnosis was insignificant scar 
dorsum of the right forearm with no loss of function due to 
pain.  The examiner opined that the veteran's current 
disability was due to the motor vehicle accident in 1949 and 
not to any skin condition from the insignificant burn.  
Photographs of the scar were taken and attached to the 
examination report.  

During the hearing in May 2004, the veteran stated that he 
began to experience neurological symptoms from the scar 
shortly following discharge from service.  

III.  Service Connection Claim

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Upon review of the evidence of record, the Board finds that 
service connection for neurological deficits of the right 
upper extremity is not warranted.  Initially, the Board notes 
that there is no evidence of neurological impairment of the 
right upper extremity during service.  While the veteran did 
sustain first and second degree burns to the right arm, there 
is no indication in the service medical records that such 
resulted in any neurological impairment.  Rather, the records 
reflect that the burn scars healed following treatment and no 
neurological impairment was noted during the veteran's 
discharge examination in July 1946.  

Furthermore, the record reflects, that while the veteran 
currently suffers from neurological impairment of the right 
upper extremity, such is due to a post-service motor vehicle 
accident.  The veteran is currently diagnosed with 
neurological impairment affecting the median and ulnar 
nerves; the same nerves injured by the post service motor 
vehicle accident in 1949.  

The Board has considered the VA treatment note and the 
statement from the veteran's private physician indicating 
that current right upper extremity neurological deficits are 
due to the burn injury in service.  However, the Board finds 
that such reports appear to based solely on an inaccurate 
history as provided by the veteran.  As a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993).

Rather, the Board affords greater probative weight to the VA 
examiner's opinion in September 2002, that indicated that the 
veteran's current neurological deficit of the right upper 
extremity was the result of the injury in 1949.  In this 
respect, the VA's examiner opinion was based upon a physical 
examination, history, and review of the veteran's claims 
file.  

Although the veteran asserts that his current disability 
manifested by right upper extremity neurological impairment 
as a result of his service, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Therefore, the Board concludes that the 
veteran's current right upper extremity neurological 
impairment was not incurred in or aggravated during active 
service or any incident therein.  

The Board further finds that the veteran's right upper 
extremity neurological deficits are not proximately due to or 
the result of the veteran's service-connected right upper 
extremity scars.  The Board finds that the probative 
evidence, specifically, the September 2002 VA examination 
results, shows that the veteran's service-connected scar is 
essentially asymptomatic and does not result in any 
neurological impairment of the upper extremity.  As such, 
service connection on a secondary basis is not warranted.  
38 C.F.R. § 3.310(a).  



III.  Evaluation of Service-Connected Scars 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's service-connected burns of the right upper 
extremity are rated as noncompensably disabling.  The 
criteria for evaluating skin disorders changed in August 
2002, during the pendency of this appeal.  The veteran was 
notified of the changes to the rating criteria by way of the 
February 2004 statement of the case.   When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  

Under the former criteria, a second-degree burn scar which 
has an area or areas approximating 1 square foot would be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2001).  A scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

Under the amended criteria, a 10 percent evaluation is 
warranted for scars that are located other than the head, 
face, or neck, are superficial and do not cause limited 
motion where the area or areas are approximately 144 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  A 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1.  

Finally, in every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2004). 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
compensable evaluation for the burn scars on the right arm.  
During the VA examination in September 2002, there were 
essentially normal findings pertaining to the scars.  The 
scars are smaller than 1 square foot or 144 square inches.  
There were not objectively painful, did not result in 
ulceration or breakdown of the skin.  It was not elevated or 
depressed, or result in underlying tissue loss, or 
inflammation, edema, or keloid formation.  The scar did not 
result in disfigurement, other than there was no hair growing 
on the scar.  The scar did not result in any limitation of 
function.  Moreover, during the hearing in May 2004, there 
were no specific complaints with respect to the scar, other 
than the veteran's contention, as addressed above, that the 
scar resulted in the neurological impairment in the right arm 
and hand.  Additionally, in the September 2002 examination 
report, the examiner labeled the scars as "insignificant".  
The above-described symptoms indicate that the veteran's 
scars are no more than noncompensably disabling.

In considering both the former and amended criteria under 
Diagnostic Codes 7802, 7803, and 7804, the evidence shows 
that the scar does not meet the criteria for a compensable 
evaluation.  For example, the scars are not large enough to 
be one square foot, the scars are not poorly nourished with 
repeated ulceration, and the scars are not superficial and 
unstable to warrant a compensable evaluation.  See 38 C.F.R.  
§ 4.118, Diagnostic Codes 7802, 7803, 7804 (2001); 38 C.F.R.  
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).  

The Board also finds that 38 C.F.R. § 3.32 1(b)(1) (cited to 
in the February 2004 statement of the case) provides no basis 
for the assignment of a compensable evaluation for the 
service-connected right upper extremity scars, at any point 
since the effective date of the grant of service connection, 
on an extra-schedular basis.  In the absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an initial compensable evaluation for 
burn scars of the right upper extremity must be denied.  
Inasmuch as the criteria for a compensable evaluation have 
not been met since the March 15, 2002 effective grant of 
service connection, there is no basis for assignment of any 
staged rating pursuant to Fenderson, supra.

Finally, in reaching these determinations, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for neurological deficit, right upper 
extremity, with median and ulnar nerve involvement is denied.  

An initial compensable rating for burn scars of the right 
upper extremity is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



